Citation Nr: 1120088	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to a compensable initial disability rating for multi-level degenerative disc disease with lumbar stenosis.  

3.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1956 to June 1960 and December 1960 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing at the RO in October 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified during the October 2010 hearing that his low back disability has worsened since the prior VA examination in February 2002.  The Veteran specifically noted that he now walks with a cane and is more limited in the distances he is capable of walking.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  In this case, records showing the use of an assistive device since the prior VA examination along with the Veteran's testimony as to the severity of his current symptoms are enough to require a new VA examination.

Additionally, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the issue of increased rating for degenerative disc disease.  The Veteran claims that he cannot work in part due to his back disability.  He was formerly a mail carrier for the postal service and claims that he no longer meets the physical requirements for that job.  The VA examiner should address the extent to which the Veteran's DDD, in conjunction with his other service-connected disabilities, affects the Veteran's ability to obtain and maintain substantially gainful employment.

Finally, the Board must also remand the issue of service connection for diabetes mellitus, type II, along with the other two issues.  In the October 2009 statement of the case, the RO noted that a review of Virtual VA records was conducted on March 6, 2009, and the results were negative for medical records pertinent to the current claim.  Although the RO reviewed these records, they are not currently associated with the Veteran's claims file.  The claims folder must contain all evidence reviewed by the RO in conjunction with the Veteran's claims.  The Board I prohibited from obtaining these records directly.   Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) (2010).  The matters on appeal are therefore also remanded to the RO/AMC in order to print out all Virtual VA records and associate them with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should print out and associate with the claims file all Virtual VA records reviewed in the adjudication of the Veteran's claims that are not already found in the claims file.  If all Virtual VA records are duplicates of evidence already in the file, that fact should be noted in the file.

2.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's degenerative disc disease.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria, to include range of motion findings.  

The examiner should also specifically address whether the Veteran's degenerative disc disease in conjunction with his other service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for diabetes mellitus, a higher rating for degenerative disc disease, or TDIU may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


